DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a microcontroller that determines a junction temperature of a power transistor using a voltage measured across a power transistor in conjunction with transistor current and gate voltage, does not reasonably provide enablement for a microcontroller that determines a junction temperature of a power transistor using only a voltage measured across a power transistor.  The specification does not enable any person skilled in the art to which it make and use the invention commensurate in scope with these claims.

	Claim 1 recites a measurement circuit device for a vehicle, comprising:
	a power transistor;
	a voltage measurement circuit coupled to the power transistor that measures a voltage across the power transistor; and
	a microcontroller that determines a junction temperature using the measured voltage and adjusts a capacity of the power transistor based on the junction temperature.

Regarding the limitation “a microcontroller that determines a junction temperature using the measured voltage and adjusts a capacity of the power transistor based on the junction temperature”, the language “a microcontroller that determines a junction temperature using the measured voltage” has a scope that includes determining a junction temperature by the microcontroller using only the measured voltage and nothing else.  The specification teaches, however, that the voltage across a transistor is a function of transistor current, gate voltage and temperature, and that if the on voltage is measured, and the current and gate voltage are known, then the junction temperature can be computed (specification, e.g., paragraph 21).  The specification does not teach how junction temperature is determined using only a measured voltage across a transistor.  The scope of claim 1 is therefore considerably broader than the scope of the disclosure.

	The question of whether one skilled in the art could make and use the entire scope of the invention of claim 1 without undue experimentation is now considered in light of so-called Wands factors.  See MPEP 2164.01(a).  The nature of the invention is drawn to a measurement circuit device that includes a measurement circuit to determine the junction temperature of a power transistor.  Although levels of ordinary skill and predictability in the transistor arts are considered to be generally high, the scope of claim 1 is considerably broader than the scope of the disclosure because the claim encompasses determining a junction temperature by the microcontroller using only the measured voltage and nothing more.  At the time of the application was filed, one of ordinary skill in the art would have been aware that for a power semiconductor device, e.g., a power MOS device, the gate voltage signal, the source-drain voltage signal, the source-drain current signal and the transient junction temperature have a corresponding function relationship, and that the gate voltage VGS, the source-drain voltage VDS and the source-drain current IDS may be collected in real time and analyzed through the use of a calibration curve in order to obtain junction temperature (see, e.g., CN 110376500, attached machine translation, page 1, Summary of Invention; also see page 2, the gate voltage signal, the source-drain voltage signal, the source-drain current signal and the transient junction temperature have a corresponding function relationship during the turn-on of the power MOS device).  Although the present specification provides direction and guidance as to how junction temperature may be determined as a function of drain-source voltage Vds, transistor current Id, and gate voltage Vg (see, e.g., paragraph 21), the specification is not understood to provide any direction or guidance regarding how 

	Claim 11 recites in part a microcontroller determining a junction temperature using the measured voltage and is rejected under 35 U.S.C. 112(a), scope of enablement, for reasons analogous to those set forth above in connection with claim 1.  Because none of dependent claims 12-20 appear to address this deficiency, claims 12-20 are rejected under 35 U.S.C. 112(a), scope of enablement, by virtue of their dependence from claim 11.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 7 recites “wherein processing the voltage drop comprises subtracting a diode voltage associated with a diode from the measured voltage.”  The language “the voltage drop” lacks antecedent basis, rendering the scope of the claim unclear.  For purposes of the present examination, this language is presumed to mean the voltage across the power transistor.  Further, the language of claim 7 is couched as a method (e.g., processing, subtracting), and it is not clear from the claim what structure performs these functions.  For purposes of the present examination, it is presumed that the microcontroller performs these functions in connection with its determination of junction temperature.  It is further not clear where the diode is located, e.g., is it a component of the transistor, voltage measurement circuit or microcontroller, or is it a component that is not a part of the measurement circuit device?  Clarification is required.  Claims 8-10 are rejected under 35 U.S.C. 112(b) by virtue of their dependence from claim 7.

	Claim 8 recites “adjusting the diode voltage drop before subtracting the diode voltage from the measured voltage”.  The language of claim 8 is couched as a method (e.g., adjusting), and it is not clear from the claim what structure performs this function.  For purposes of the present examination, it is presumed that the microcontroller performs this function in connection with its determination of junction temperature.  

	Claim 9 recites “wherein adjusting the diode voltage comprises determining a temperature of the diode”.  The language of claim 9 is couched as a method (e.g., determining), and it is not clear from the claim what structure performs this function.  For purposes of the present examination, it is presumed that the microcontroller performs this function in connection with its determination of junction temperature.  Clarification is required.  Claim 10 is rejected under 35 U.S.C. 112(b) by virtue of its dependence from claim 9.

	Claim 10 recites “wherein the temperature of the diode is set to an internal ambient temperature”.  It is unclear from claim 10 what structure performs this function.  Clarification is required.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 11-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2019/0204889 to Kaeriyama et al. (Kaeriyama).

	Regarding claim 1, Kaeriyama discloses a measurement circuit device for a vehicle, comprising:
	a power transistor (Kaeriyama, e.g., Fig. 1 and paragraphs 33-39 and Fig. 2 and paragraphs 40-53, driving transistor TRd (Fig. 2) of power transistor PTR);
	a voltage measurement circuit coupled to the power transistor that measures a voltage across the power transistor (Kaeriyama, e.g., Fig. 1 and paragraphs 33-39 and Fig. 2 and paragraphs 40-53 and Fig. 7 and paragraphs 71-72, a voltage detection circuit VDET (Figs. 1-2) in combination with at least one of clamping transistor TRclp (Fig. 2) and voltage limiter LMTb (Fig. 7)); and
	a microcontroller that determines a junction temperature using the measured voltage and adjusts a capacity of the power transistor based on the junction temperature (Kaeriyama, e.g., Fig. 1 and paragraphs 33-39, control device MCU that includes temperature estimation unit PTJU; see paragraph 37-38 in particular, temperature estimation unit PTJU estimates the junction temperature TJ, based on the inter-terminal voltage Vds obtained from the voltage detection circuit VDET, the known 

	Regarding claim 2, Kaeriyama discloses an analog to digital converter that converts the measured voltage from an analog value to a digital value; and wherein the microcontroller determines the junction temperature using the digital value (Kaeriyama, e.g., Fig. 2 and paragraph 49; note that Fig. 2 is a circuit diagram showing a detailed structural example of the device in FIG. 1; Kaeriyama’s MCU estimates the junction temperature TJ, based on the inter-terminal voltage Vds obtained from the voltage detection circuit VDET and therefore determines the junction temperature using the digital value communicated to the MCU as disclosed in paragraph 49).

	Regarding claim 3, Kaeriyama discloses the voltage measurement circuit configured to clamp the measured voltage when the power transistor is turned off (Kaeriyama, e.g., Fig. 1 and paragraphs 33-39 and Fig. 2 and paragraphs 40-53, clamping transistor TRclp (Fig. 2) of Kaeriyama’s voltage measurement circuit; see, e.g., paragraphs 35, 42 in particular; additionally or in the alternative, voltage limiter 

	Regarding claim 4, Kaeriyama discloses wherein the voltage measurement circuit comprises a Desaturation Voltage Sensing Circuit (Kaeriyama, e.g., Fig. 1 and paragraphs 33-39 and Fig. 2 and paragraphs 40-53, DESAT detection circuit DST; see, e.g., paragraphs 44, 46 in particular).

	Regarding claims 5-6, Kaeriyama discloses wherein the junction temperature comprises an increase in a previous junction temperature and the microcontroller is configured to decrease the capacity of the power transistor (claim 5) and wherein the junction temperature comprises a decrease in a previous junction temperature and the microcontroller is configured to increase the capacity of the power transistor (claim 6) (see Kaeriyama as applied to claim 1, e.g., Kaeriyama, Fig. 2 and paragraphs 40-53, particularly paragraph 51, control device MCU estimates the junction temperature TJ based on the inter-terminal voltage Vds, the known inter-terminal current Ids, and the correlation information IVTR; the estimated temperature is reflected to the PWM signal PWMi, hence to protect the power transistor PTR; specifically, there is a method of restricting the PWM duty until the junction temperature TJ gets lower; accordingly Kaeriyama discloses that when the junction temperature increases from a previous junction temperature to a value that is too high, the MCU is configured to decrease the capacity of the power transistor by restricting the PWM duty until the junction temperature gets lower; Kaeriyama therefore discloses the until the junction temperature gets lower; it is at least implicit in Kaeriyama’s disclosure that the restriction is no longer in place once the junction temperature is suitably lowered and that the MCU will be configured (e.g., capable) to again increase the capacity of the power transistor since the restriction is no longer applicable; Kaeriyama therefore discloses the arrangement of claim 6).

	Regarding claim 7, Kaeriyama discloses wherein processing the voltage drop comprises subtracting a diode voltage associated with a diode from the measured voltage (Kaeriyama, e.g., Figs. 1, 7 and paragraphs 71-72, voltage limiter LMT of Fig. 1 may be implemented as shown in Fig. 7 using blocking diodes Dbk1, Dbk2 and respective current sources IS1, IS2; note that diode drop of Dbk1 added to VD at the non-inverting input of AMP1 will be effectively canceled/subtracted by diode drop of Dbk2 added to VS at the inverting input of AMP1).

	Regarding claim 8, Kaeriyama discloses adjusting the diode voltage drop before subtracting the diode voltage from the measured voltage (see Kaeriyama as applied to claim 7, voltage drops of Dbk1, Dbk2 are adjusted by respective current sources IS1, IS2 prior to differencing by AMP1).

	Claim 11 recites a method of operating a power supply device for a vehicle, the method comprising:
	a voltage measurement circuit coupled to a power transistor measuring a voltage across the power transistor;
	a microcontroller determining a junction temperature using the measured voltage; and
	the microcontroller adjusting a capacity of the power transistor based on the junction temperature.
The processes recited in claim 11 are substantially identical to the processes implemented by the measurement circuit device of claim 1.  Therefore, for reasons analogous to those set forth above in connection with claim 1, claim 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaeriyama.

	Claim 12 recites an analog to digital converter converting the measured voltage from an analog value to a digital value; and wherein the microcontroller determining the junction temperature using the measured value comprises the microcontroller determining the junction temperature using the digital value and is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaeriyama for reasons analogous to those set forth above in connection with claim 2.

	Claim 13 recites the voltage measurement circuit clamping the measured voltage when the power transistor is turned off or is switching from an off to an on state and is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaeriyama for reasons analogous to those set forth above in connection with claim 3.

14 recites wherein the voltage measurement circuit comprises a Desaturation Voltage Sensing Circuit and is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaeriyama for reasons analogous to those set forth above in connection with claim 4.

	Claim 15 recites wherein the junction temperature comprises an increase in a previous junction temperature, and wherein the microcontroller adjusting the capacity of the power transistor based on the junction temperature comprises the microcontroller decreasing the capacity of the power transistor, and claim 16 recites wherein the junction temperature comprises a decrease in a previous junction temperature, and wherein the microcontroller adjusting the capacity of the power transistor based on the junction temperature comprises the microcontroller increasing the capacity of the power transistor, and are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaeriyama for reasons analogous to those set forth above in connection with claims 5-6, respectively.

	Claim 17 recites wherein measuring the voltage across the power transistor comprises subtracting a diode voltage of a diode from the measured voltage and is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaeriyama for reasons analogous to those set forth above in connection with claim 7.

	Claim 18 recites adjusting the diode voltage before subtracting the diode voltage from the measured voltage and is rejected under 35 U.S.C. 102(a)(1) as anticipated by Kaeriyama for reasons analogous to those set forth above in connection with claim 8.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 9, 10, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kaeriyama.

	Regarding claim 9, Kaeriyama is not relied upon as explicitly disclosing wherein adjusting the diode voltage comprises determining a temperature of the diode.  

	Regarding claim 10, Kaeriyama discloses wherein the temperature of the diode is set to an internal ambient temperature (see Kaeriyama as applied to claim 9, blocking diodes Dbk1, Dbk2 will be set to the temperature of their immediate surroundings and therefore will inherently be set to an internal ambient temperature).

	Claim 19 recites wherein adjusting the diode voltage comprises determining a temperature of the diode and is rejected under 35 U.S.C. 103 as being unpatentable over Kaeriyama for reasons analogous to those set forth above in connection with claim 9.

20 recites wherein the temperature of the diode is set to an internal ambient temperature and is rejected under 35 U.S.C. 103 as being unpatentable over Kaeriyama for reasons analogous to those set forth above in connection with claim 10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	CN110376500 relates to online real-time measurement of temperature rise of power MOS devices.
	US 7,333,904 relates to a method of determining FET junction temperature.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R MILLER whose telephone number is (571)270-1964.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DANIEL R MILLER/Primary Examiner, Art Unit 2863